DETAILED ACTION
Response to Amendment
This Office Action is responsive to the amendment filed on 08/04/2022. As indicated by the amendment: claims 1, 32, 36, 39 and 57 have been amended and claims 33, 40 and 42 have been cancelled. Claims 1-2, 4-5, 7, 10, 12, 14, 16, 20, 23, 29, 32, 36, 39, 47, 54, 57 and 59-60 are presently pending in the application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4,-5, 7, 10, 12, 14, 16, 20, 29, 39, 54, 57, and 59-60  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grundfest et al. (US 5662587).
Regarding claim 1, Grundfest discloses a locomotive robotic device for use inside a structure having opposing walls including a first wall and a second wall, the device having an elongate body comprising: a first segment (gripper 403/extensor 404; Figs. 72 and 73, see also 1st bending module/1st extensor module; Fig. 80); and a second segment (gripper 405/extensor 406; Figs. 72 and 73, see also 2nd bending module/2nd extensor module; Fig. 80) contiguous to the first segment (403/404; see also 1st bending module/1st extensor module); wherein the first (403/404; see also 1st bending module/1st extensor module) and second (405/406; see also 2nd bending module/2nd extensor module) segments are configured to contract and extend along the longitudinal axis of the elongate body (col. 15, ll. 11-28 and col. 17, l. 57 – col. 18, 1. 12); and wherein the first segment (403/404; see also 1st bending module/1st extensor module) is further configured to bend at an angle to the longitudinal axis of the elongate body such that, upon bending, a tip of the first segment pushes against the wall of the structure of and a body of the first segment pushes against the second wall of the structure to thereby wedge the first segment the first wall and [[a]] the second wall of the structure to anchor the first segment to the structure (capable of such intended use; the structure having first and second walls are not structural components of the robotic device, thus the device merely needs to be capable of such intended use. The device is capable of such motion depending on the diameter and geometry of the structure having opposing walls; col. 12, l. 66 – col. 13, l. 12; col. 15, ll. 11-28; and col. 17, l. 57 – col. 18, 1. 12).
Regarding claim 2, Grundfest discloses a device according to claim 1, wherein the first segment (403/404; see also 1st bending module/1st extensor module) is further configured to bend to the extent that the first segment pinches a wall of the structure; wherein the angle at which the first segment bends is dependent on the diameter of the structure (capable of such intended use; col. 17, l. 57 – col. 18, 1. 12).
Regarding claim 4, Grundfest discloses a device according to claim 1, further comprising a third segment (col. 15, l. 63 – col. 16, l. 19; Figs. 76-77) contiguous to the second segment, wherein the third segment is configured to: contract and extend along the longitudinal axis of the elongate body; and bend at an angle to the longitudinal axis of the elongate body such that, upon bending, the third segment becomes wedged between the first and second walls of the structure (capable of such intended use; col. 12, l. 66 – col. 13, l. 12; col. 15, ll. 11-28; and col. 17, l. 57 – col. 18, 1. 12).
Regarding claim 5, Grundfest discloses a device according to claim 4, wherein the third segment is further configured to bend to the extent that it pinches a wall of the structure, wherein the angle at which the third segment bends is dependent on the diameter of the structure (capable of such intended use; col. 17, l. 57 – col. 18, 1. 12).
Regarding claim 7, Grundfest discloses a device according to claim 1, wherein the elongate body comprises an outer sleeve (90; col. 7, ll. 45-51 and col. 9, ll. 4-10), wherein the outer sleeve comprises a surface configured in use to increase friction in a either first direction or both the first direction and a second opposing direction along the longitudinal axis of the elongate body (col. 9, ll. 4-10; outer sleeve of bender/gripper).
Regarding claim 10, Grundfest discloses a device according to claim 7, wherein the surface comprises a plurality of fish scale or cilia-like projections (217; Figs. 24-27; col. 9, ll. 28-65) moveable between a first position (Fig. 24) and a second position (Fig. 36), wherein the first position comprises the plurality of fish scale or cilia-like projections (217) being substantially parallel to the longitudinal axis of the elongate body (Fig. 24), and wherein the second position comprises the plurality of fish scale or cilia-like projections (217) being substantially perpendicular to the longitudinal axis of the elongate body (Fig. 26).
Regarding claim 12, Grundfest discloses a device according to claim 7, wherein the outer sleeve is an elastic mesh, and/or the outer sleeve is configured to change in diameter and/or stiffness in dependence on a movement of one or more parts of the elongate body (Figs. 72-73; grippers 403/405 of the segments change diameter as the device moves).
Regarding claim 14, Grundfest discloses a device according to claim 1, wherein the first and second segments are hydraulically or pneumatically actuated, wherein the first and second segments comprise: a flexible body having one or more actuation chambers extending therethrough, wherein the one or more actuation chambers are configured to receive a fluid (col. 8, ll. 60-65 and col. 10, ll. 52-56).
Regarding claim 16, Grundfest discloses a device according to claim 14, wherein the flexible body further comprises at least one cavity (Figs. 60-62) extending therethrough, the at least one cavity comprising an internal reinforcement means (254/265; Figs. 60-62), wherein the internal reinforcement means (254/265) is configured to constrain lateral expansion of the one or more actuation chambers as fluid is received thereto (col. 11, l. 7-11 and 45-51), and wherein the at least one cavity is configured to receive one or more of: a medical instrument, an imaging device, and a fluid (col. 5, ll. 48-60 and col. 7, ll. 36-44).
Regarding claim 20, Grundfest discloses a device according to claim 16, wherein the radial stiffness of the internal reinforcement means (254/265) is such that radial expansion of the one or more actuation chambers is constrained (col. 11, l. 7-11 and 45-51).
Regarding claim 29, Grundfest discloses a device according to claim 1, wherein the elongate body is configured to communicate with a remote control system (col. 6, ll. 9-21 and col. 7, ll. 1-25), wherein the elongate body comprises a sensor system (22) arranged to output information (image data) to the control system regarding the position and/or orientation of the elongate body inside the structure (col. 6, ll. 9-21 and col. 7, ll. 1-25).
Regarding claim 39, Grundfest discloses a locomotive device, the device having an elongate body comprising a plurality of segments, wherein a segment comprises: a flexible body (gripper 403/extensor 404; Figs. 72 and 73, see also 1st bending module/1st extensor module; Fig. 80; and gripper 405/extensor 406; Figs. 72 and 73, see also 2nd bending module/2nd extensor module; Fig. 80); and one or more actuation chambers extending along the length of the flexible body, wherein the one or more actuation chambers are configured to be actuated by means of a fluid to thereby cause the flexible body to contract and extend along the longitudinal axis of the device and/or bend at an angle to the longitudinal axis of the device (col. 8, ll. 60-65 and col. 10, ll. 52-56; Figs. 72, 73 and 80), wherein the flexible body further comprises a plurality of cavities (Figs. 60-62) extending therethrough (cavity interior to 254 and cavity exterior to 254), the plurality of cavities comprising an internal reinforcement means (254; Figs. 60-62), wherein the internal reinforcement means (254; Figs. 60-62) is configured to constrain lateral expansion of the one or more actuation chambers as fluid is received thereto, wherein the radial stiffness of the internal reinforcement means is such that radial expansion of the one or more actuation chambers is constrained (col. 11, ll. 7-11 and 45-51).
Regarding claim 54, Grundfest discloses a device according to claim 39, further comprising an outer sleeve (90; col. 7, ll. 45-51 and col. 9, ll. 4-10) encasing the plurality of segments configured in use to increase friction in either a first direction or both the first direction and a second opposing direction along the longitudinal axis of the device (col. 9, ll. 4-10; outer sleeve of bender/gripper).
Regarding claim 57, Grundfest discloses a device according to claim 54, wherein [[the]] a surface of the outer sleeve comprises a plurality of fish scale or cilia-like projections (217; Figs. 24-27; col. 9, ll. 28-65) moveable between a first position (Fig. 24) and a second position (Fig. 26), wherein the first position comprises the plurality of fish scale or cilia-like projections (217) being substantially parallel to the longitudinal axis of the device (Fig. 24), and wherein the second position comprises the plurality of fish scale or cilia-like projections (217) being substantially perpendicular to the longitudinal axis of the device (Fig. 26).
Regarding claim 59, Grundfest discloses a device according to claim 1, wherein the device is an endoscope (10).
Regarding claim 60, Grundfest discloses a device according to claim 39, wherein the device is an endoscope (10).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23 and 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grundfest, as applied to the claims above, in view of Shoham et al. (US 2010/0249505).
Regarding claim 23, Grundfest discloses a device according to claim 14, but does not specifically disclose wherein the flexible body is enclosed in an external reinforcement means configured to constrain lateral expansion of the one or more actuation chambers as fluid is received thereto, wherein the radial stiffness of the external reinforcement means is such that radial expansion of the one or more actuation chambers is constrained.
Shoham teaches an analogous device wherein the flexible body is enclosed in an external reinforcement means (53; par. [0069]) configured to constrain lateral expansion of the one or more actuation chambers (51) as fluid is received thereto, wherein the radial stiffness of the external reinforcement means (53)  is such that radial expansion of the one or more actuation chambers is constrained (par. [0069]; Figs. 5A-5D). Shoham teaches that incorporating the external reinforcement means enables fluid to flow around the actuation chambers which is useful in locomotion along lumens where the fluid flow can not be stopped by the presence of the device (par. [0069]). It would have been obvious to one having ordinary skill in the art to have included the external reinforcement means of Shoham in the device of Grundfest in order to enable fluid to flow around the actuation chambers thereby improving locomotion along lumens where the fluid flow cannot be stopped by the presence of the device, as taught by Shoham. 
Regarding claim 47, Grundfes discloses a device according to claim 39, but does not specifically disclose wherein the flexible body is enclosed in an external reinforcement means configured to constrain lateral expansion of the one or more actuation chambers as fluid is received thereto, wherein the radial stiffness of the external reinforcement means is such that radial expansion of the one or more actuation chambers is constrained.
Shoham teaches an analogous device wherein the flexible body is enclosed in an external reinforcement means (53; par. [0069]) configured to constrain lateral expansion of the one or more actuation chambers (51) as fluid is received thereto, wherein the radial stiffness of the external reinforcement means (53)  is such that radial expansion of the one or more actuation chambers is constrained (par. [0069]; Figs. 5A-5D). Shoham teaches that incorporating the external reinforcement means enables fluid to flow around the actuation chambers which is useful in locomotion along lumens where the fluid flow can not be stopped by the presence of the device (par. [0069]). It would have been obvious to one having ordinary skill in the art to have included the external reinforcement means of Shoham in the device of Grundfest in order to enable fluid to flow around the actuation chambers thereby improving locomotion along lumens where the fluid flow cannot be stopped by the presence of the device, as taught by Shoham.

Claims 32 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grundfest et al. (US 5662587) in view of Nagase (US 2017/0143192).
Regarding claim 32, Grundfest discloses a locomotive robotic device for use inside a structure having opposing walls, the device having an elongate body comprising: a plurality of segments (gripper 403/extensor 404; Figs. 72 and 73, see also 1st bending module/1st extensor module; Fig. 80; and gripper 405/extensor 406; Figs. 72 and 73, see also 2nd bending module/2nd extensor module; Fig. 80) configured to move in at least a first direction; and an outer sleeve (col. 9, ll. 4-10) surrounding the plurality of segments, wherein the diameter and/or stiffness of the outer sleeve is arranged to change in dependence on a movement of one or more of the plurality of segments in the first direction (Figs. 72-73; grippers 403/405 of the segments change diameter as the device moves); wherein the first direction is along the longitudinal axis of the elongate body such that the plurality of segments are arranged to increase and decrease in length (Figs. 72-72; extensors 404/406 of the segments increase and decrease in length as the device moves).
Grundfest discloses that the outer sleeve (90; col. 7, ll. 45-51) comprises an elastic material, but does not specifically disclose it is an elastic mesh, wherein the stiffness of the elastic mesh outer sleeve is arranged to change in dependence on a movement of one or more of the plurality of segments in the first direction. Nagase teaches an analogous device wherein the outer sleeve is an elastic fabric or mesh (par. [0061]). Nagase teaches that the fabric or mesh can have various textures to allow for effective traction and propulsion on specific body surfaces (par. [0061]). It would have been obvious to one having ordinary skill in the art to have made the elastic fabric outer sleeve of Grundfest, an elastic mesh to provide various textures to allow for effective traction and propulsion on specific body surfaces, as taught by Nagase. Moreover, the elastic mesh will become stiffer as the device extends, as the mesh stretches, in the first direction. 
Regarding claim 36, Grundfest discloses a device according to claim 32, wherein the .

Response to Arguments
Applicant's arguments filed 08/04/2022 have been fully considered but they are not persuasive. Applicant first contends that Grundfest does not disclose wherein the first segment (403/404; see also 1st bending module/1st extensor module) is further configured to bend at an angle to the longitudinal axis of the elongate body such that, upon bending, a tip of the first segment pushes against the wall of the structure of and a body of the first segment pushes against the second wall of the structure to thereby wedge the first segment between the first wall and the second wall of the structure to anchor the first segment to the structure, as recited is now amended claim 1 (see Remarks at pages 8-10). The Examiner respectfully disagrees. Applicant focuses on the drawing of Grundfest to support its argument. However, the structure having first and second walls are not structural components of the robotic device, thus the device of Grundfest merely needs to be capable of such intended use. The device of Grundfest is capable of such motion as it is dependent on the diameter and geometry of the structure having opposing walls. For example, the device of Grundfest is capable of achieving such a configuration in a structure having a narrower diameter than that illustrated in the drawings. Additionally, neither Applicant’s device nor that of Grundfest is capable of achieving such a configuration in a structure having a large diameter.
Applicant next contends that Grundfest does not disclose the sleeve becoming stiffer upon contraction of a segment, as recited in claim 32 (see Remarks at pages 10-11). The Examiner respectfully disagrees. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the sleeve becoming stiffer upon contraction of a segment) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The Examiner recommends incorporation of such limitation into claim 32. 
Finally, Applicant contends that because Grundfest discloses that “[t]he spring 254 also prevents the bellows from contracting laterally instead of longitudinally when a partial vacuum is applied to the inside of the bellows” it cannot disclose “wherein the internal reinforcement means is configured to constrain lateral expansion of the one or more actuation chambers as fluid is received thereto” (see Remarks at pages 11-12). The Examiner respectfully disagrees. Grundfest discloses such functioning of the spring 254 when a vacuum is applied. Such that when a vacuum is applied the device contracts longitudinally. Claim 32 recites prevention of lateral expansion when fluid is received, not when a vacuum is applied. Regarding such functioning, Applicant discloses: “[b]y constraining lateral expansion of the actuation chambers, the actuation chambers are caused to extend and contract longitudinally instead as fluid is pumped in and out of the actuation chambers” (see par. [0056] of the published application). As is clear, both devices are configured to extend and contract longitudinally as fluid is received and removed from the chambers. Accordingly, the argument is misplaced. Moreover, Grundfest recites identical internal reinforcement means (coil spring) as that disclosed by Applicant, and is thus capable of performing the intended use of such structure.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYNAE E BOLER whose telephone number is (571)270-3620. The examiner can normally be reached Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYNAE E BOLER/Examiner, Art Unit 3795


/ANH TUAN T NGUYEN/Supervisory Patent Examiner, Art Unit 3795
11/08/2022